Citation Nr: 0832480	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from October 1966 to October 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. In March 2005, the 
RO determined that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a back disorder.  In January 2008, the Board 
reopened and remanded the claim for additional development.  


FINDING OF FACT

The veteran does not have a back disability that was caused 
or aggravated during his active military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that service connection is warranted for 
a back disability.  He argues that he was in good health 
prior to service, and that he received private treatment for 
low back pain between 1976 and 1982, but that these records 
are no longer available.  

The Board first notes that in July 2008, the veteran 
submitted additional evidence to the Board.  In August 2008, 
he submitted a waiver of RO review of this evidence. 
Accordingly, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable VA legislation.  38 
C.F.R. § 3.303(c) (2007).

VA General Counsel Precedent Opinion has held that service 
connection may be granted for disease, but not defects, which 
are congenital, developmental, or familial in origin when the 
evidence establishes the disorder was incurred in or 
aggravated by active service.  VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990).  VA's General Counsel has also expressly 
stated that the terms "disease" and "defects" must be 
interpreted as being mutually exclusive.  The term 
"disease" is broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  On the 
other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are 
more or less stationary in nature.  Id.

The veteran's service medical records show that in May 1967, 
he was treated for complaints of "chronic pain" in his 
back.  The report notes that his right leg was shorter than 
his left, and a 11/2-inch lift was recommended.  There was no 
diagnosis.  In November 1968, he was treated for complaints 
of low back pain, and it was noted that there was no history 
of a back injury.  A physical examination was negative.  
Treatment included a bed board and moist heat.  There was no 
diagnosis. The veteran's separation examination report, dated 
in August 1969, shows that his spine was clinically evaluated 
as normal.  An accompanying "report of medical history" 
shows that he denied having a history of recurrent back pain.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1972 and 2008.  This evidence includes 
a statement from a private physician, dated in April 1980, in 
which the physician stated that the veteran had chronic low 
back pain that was aggravated by his employment.  

As the veteran had active service from October 1966 to 
October 1969, the Board finds that this report provides 
evidence against this claim. 

A VA progress note, dated in May 2002, indicates that the 
veteran has CLBP (chronic low back pain).  VA progress notes 
show a number of treatments for low back pain thereafter.  VA 
progress notes, dated in July and August of 2004, show that 
the veteran complained of worsening back pain, with an onset 
beginning two years before (many years after service, 
providing more evidence against this claim). 

A VA X-ray report, dated in August 2004, indicates that the 
veteran has multi-level degenerative disc disease of the 
lumbar spine.  A private magnetic resonance imaging (MRI) 
study, dated in August 2004, and a VA MRI study, dated in 
September 2004, both note degenerative changes of the lumbar 
spine.  

The claims files also include two statements from private 
physicians, C.L., M.D., dated in November 2004, and B.B., 
Jr., M.D., dated in May 2005.  Both of these statements 
essentially assert that the veteran has 20-year history of 
back pain, and that he currently has chronic lumbar pain due 
to an injury that he received during service.  

As noted above, the veteran had active service from October 
1966 to October 1969.  Therefore, a "twenty years" history 
of back pain (as cited within the report of Dr. B.) from May 
2005 would indicate a back problem that began in 1985, 
fifteen years after discharge from service, providing 
evidence against this claim or, at the very least, 
undermining the probative value of such medical opinion.   

A VA examination report, dated in April 2008, shows that the 
examiner noted that the veteran's history included having a 
leg length discrepancy which had been measured between 1/2-inch 
and one inch, and that it was a congenital/developmental 
defect.  He reported that he went to a gym on almost a daily 
basis, he estimated that he could walk about two blocks 
limited by back and leg pain, and he stated that he did not 
have to be on bedrest for back pain.  He denied having flare-
ups of back pain, but he claimed to have increased limitation 
with repetitive use.  

On examination, the veteran was moderately obese.  His right 
lower extremity was 103.5 centimeters long, and his left 
lower extremity was 109 centimeters long.  The examiner 
concluded that during service, the veteran had some episodes 
of mechanical low back pain related to his leg length 
discrepancy, which was a preexisting condition.  It was 
further noted that the veteran currently had lumbar spinal 
stenosis with right leg radiculopathy, and that there was no 
factual basis to connect his current condition to any event 
in the service.  

A lay statement from the veteran's former high school head 
coach, dated in June 2005, states that the veteran was not 
injured, and did not miss any playing time, while in high 
school.  

The veteran's service medical records show that he was 
treated for back pain on two occasions, in May 1967 and in 
November 1968, with no subsequent treatment during his 
remaining service, a period of approximately nine months.  
During service, it was noted that his right leg was shorter 
than his left, and a 11/2-inch lift was recommended.  

The veteran's August 1969 separation examination report shows 
that his spine was clinically evaluated as normal, and at 
that time he denied having a history of recurrent back pain.  
Given the foregoing, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303(a).  

The earliest post-service medical evidence of treatment for 
back symptoms is dated in 1980.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In addition, the April 2008 VA examiner's opinion weighs 
against the claim.  In that report, the examiner stated that 
the veteran's C-file had been reviewed.  The examiner 
essentially determined that the veteran had a congenital leg 
length discrepancy, and that his low back condition was not 
related to his service.  The Board finds this medical opinion 
is entitled to great probative weight. 

The evidence is also insufficient to show that his leg length 
discrepancy was subject to a superimposed disease or injury 
during service that resulted in a back disorder.  VAOPGCPREC 
82-90.  

Although the Board has considered the November 2004 opinion 
of Dr. C.L. and the May 2005 opinion of Dr. B.B., these 
opinions are afforded virtually no probative value, as 
neither of these opinions is shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable history, and they both appear to be "by history" 
only.  In addition, neither of them is accompanied by an 
explanation or citation to clinical findings during service.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.); Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to 
a nexus may decline in probative value where the physician 
fails to discuss relevant medical history).  

Finally, there is no competent evidence to show that 
arthritis of the spine was manifested to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In this case, when the veteran's service medical records and 
post-service medical records are considered (which indicate 
that the veteran has a congenital leg length discrepancy, 
that he was treated for back pain on two occasions, that his 
spine was clinically evaluated as normal upon separation from 
service, and that his current low back disability was not 
caused or aggravated by his service), the Board finds that 
the medical evidence outweighs the veteran's contention that 
he has a back disability that is related to his service.  

Simply stated, the Board finds that the service medical 
records and post-service medical record outweigh the 
veteran's statements, both providing evidence against the 
claim, indicating problems that began decades after service 
with no connection to service.     

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in October 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim.  The October 2004 VCAA 
notice complied with the requirement that the notice must 
precede the adjudication.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in the April 2008 Supplemental Statement of the Case, 
and in any event, as the claim has been denied, any questions 
as to the disability rating or the appropriate effective date 
to be assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied and no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).   

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained VA and 
non-VA medical records.  The veteran has been afforded an 
examination, and an etiological opinion has been obtained.  

On a factual basis, this claim must be denied at this time.  
Simply stated, the Board finds that the service medical 
records, and post-service medical records, provide evidence 
against this claim.  Therefore, there is sufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  The Board therefore concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


